Citation Nr: 0946154	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  07-01 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 
percent disabling for service-connected tinnitus.

2.  Entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The issue of entitlement to an initial compensable evaluation 
for bilateral hearing loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The 10 percent disability evaluation currently assigned to 
the Veteran's tinnitus disability is the maximum schedular 
rating, and the evidence does not show exceptional 
circumstances warranting an extraschedular rating.


CONCLUSION OF LAW

There is no legal basis for the assignment of an initial 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.87, Diagnostic Code 6260 (2009); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that VA's duties to notify and 
assist do not apply to a claim if resolution of that claim is 
based on statutory or regulatory interpretation rather than 
consideration of the factual evidence.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  In this instance, 
the facts are not in dispute.  Resolution of the Veteran's 
claim of entitlement to an initial evaluation in excess of 10 
percent disabling for tinnitus is dependent solely on 
interpretation of pertinent regulations.  Accordingly, there 
is no reasonable possibility that further notice or 
assistance would aid in substantiating the Veteran's claim.  
As such, VA's duties to notify and assist are not applicable, 
and any deficiency as to VCAA compliance is rendered moot.  
See Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

II.  Higher Initial Evaluation

A.  Schedular

The Veteran seeks an initial evaluation in excess of 10 
percent disabling for tinnitus.  He contends that his 
tinnitus is more severe than contemplated by this rating.  In 
essence, the Veteran argues that since he experiences 
tinnitus bilaterally, he should be awarded a separate 
evaluation for each ear.

The Veteran's service-connected tinnitus currently is rated 
pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.  This 
regulation has provided for a maximum 10 percent disability 
evaluation for "tinnitus, recurrent" since 1999.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court 
held that the pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required the assignment of a 10 percent 
disability evaluation for each ear affected by tinnitus.  
This decision subsequently was reversed by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The 
Federal Circuit concluded that the Court erred in not 
deferring to VA's longstanding interpretation of pre-June 13, 
2003, Diagnostic Code 6260 as authorizing only a single 10 
percent rating for tinnitus, regardless of whether it is 
perceived as unilateral or bilateral.

On June 13, 2003, VA amended Diagnostic Code 6260 by adding 
the following note to rating officers:  "assign only a 
single evaluation for recurrent tinnitus, whether the sound 
is perceived in one ear, both ears, or in the head."  This 
provision clearly provides for only a single disability 
evaluation for tinnitus.

In light of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 13, 
2003, and the current version in effect thereafter preclude a 
schedular rating higher than 10 percent disabling for 
tinnitus.  The Veteran filed his claim of entitlement to 
service connection for tinnitus in July 2004.  The current 
version of Diagnostic Code 6260 therefore applies, and VA may 
not award a separate 10 percent disability rating for 
tinnitus in each ear.  Further, even if the pre-June 13, 
2003, version of this regulation was applicable, VA still 
could not award a separate 10 percent disability rating for 
tinnitus in each ear.  

At 10 percent, the Veteran's tinnitus already is assigned the 
maximum schedular rating available under Diagnostic Code 
6260.  As there is no legal basis upon which to award the 
Veteran separate disability evaluations for tinnitus in each 
ear, his appeal must be denied based on a lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).




B.  Extraschedular

The above determination continuing the Veteran's 10 percent 
disability evaluation for tinnitus is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  The Board notes that there is no indication 
that the Veteran's tinnitus reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a compensable evaluation on an extraschedular basis.  See 38 
C.F.R. § 3.321(b).  Despite the request of the Veteran's 
representative for extraschedular consideration in an 
informal hearing presentation dated in November 2009, neither 
the Veteran nor his representative has identified any 
compelling exceptional or unusual disability factors.  The 
evidence of record also does not suggest any such factors.  
In this regard, the Board observes that there is no showing 
that the Veteran's disability results in marked interference 
with employment.  Moreover, his tinnitus has not required 
any, let alone, frequent periods of hospitalization or 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of these 
factors, the criteria for submission for assignment of an 
extraschedular rating are not met.  Remanding this claim to 
the RO for referral to and assignment of an extraschedular 
rating by the Under Secretary for Benefits or Director of the 
Compensation and Pension Service thus is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
disabling for tinnitus is denied.


REMAND

Unfortunately, appellate review of the Veteran's claim of 
entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss at this time would be 
premature.  Although the Board sincerely regrets the 
additional delay, a remand is necessary to ensure that there 
is a complete record upon which to decide the Veteran's claim 
so that he is afforded every possible consideration.

VA has a duty to assist a Veteran in the development of his 
claim.  This duty includes providing a medical examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Where the medical examination provided does not contain 
sufficient detail to decide the claim on appeal, the Board 
thus must return it as inadequate for evaluation purposes.  
Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in August 2005.  This examination revealed pure 
tone threshold levels, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
30
35
65
70
50
LEFT
30
40
65
80
54

Testing using the Maryland CNC speech discrimination test 
revealed speech recognition ability of 56 percent in the 
right ear and 60 percent in the left ear.  The examiner noted 
that there was disagreement between the pure tone and the 
speech discrimination test results.  She indicated that the 
Veteran's speech discrimination test results were much lower 
than expected given his pure tone threshold levels.  As a 
result, she concluded that the speech discrimination test 
results were not adequate for rating purposes.

The Board notes that the claims file also contains a report 
of a relevant private audiological examination undergone by 
the Veteran at Acadia Hearing & Speech Services in April 
2006.

Pursuant to 38 C.F.R. § 4.85(a), Diagnostic Code 6100, 
hearing acuity shall be measured by the results of the 
Maryland CNC speech discrimination test and a pure tone 
audiometry test.  The rating schedule establishes eleven 
auditory acuity levels to evaluate the degree of disability 
for service-connected hearing loss based on the results of 
both of these tests, ranging from level I for essentially 
normal acuity through level XI for profound deafness.  38 
C.F.R. §§ 4.85(b) and 4.85(c).  Disability percentage ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the auditory acuity 
level assigned to each ear.  See Bruce v. West, 11 Vet. App. 
405, 409 (1998).

Here, the Veteran's pure tone audiometry test results from 
his August 2005 VA C&P examination are reliable.  However, 
the examiner reported that the results of the Maryland CNC 
speech discrimination test were unreliable and inadequate for 
rating purposes.  Therefore, the results of the August 2005 
VA C&P examination in their entirety are inadequate for 
rating purposes.  See Hayes v. Brown, 9 Vet. App. 67 (1996); 
38 C.F.R. § 4.2.

The Veteran's relevant private audiological examination also 
may not be used to rate his auditory impairment.  First, it 
is unclear whether the speech discrimination test performed 
as part of the Acadia Hearing & Speech Services examination 
was in compliance with 38 C.F.R. § 4.85(a) (Maryland CNC).  
Second, the Veteran's pure tone threshold levels were 
reported graphically rather than numerically.  See Colvin v. 
Derwinski 1 Vet. App. 171, 175 (1991); Kelly v. Brown, 7 Vet. 
App. 471 (1995).  The Board accordingly remands this matter 
to the RO for another audiological examination to be 
scheduled and performed.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo 
an appropriate VA examination to 
determine the nature, extent, and 
severity of his bilateral hearing loss.  
The claims file should be made 
available to and reviewed by the 
examiner, and the examiner should note 
such review in an examination report.  
All indicated studies deemed necessary, 
to include a pure tone and Maryland CNC 
speech discrimination audiological 
evaluation, should be performed, and 
all findings should be reported in 
detail.  The rationale for all opinions 
expressed should be provided in a 
legible report.

2.  Review the Veteran's claims file 
and undertake any additional 
development indicated, to include 
obtaining and associating with the 
claims file any additional pertinent 
records identified by the Veteran 
during the course of the remand.

3.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the Veteran 
and his representative should be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


